EXHIBIT 99.1 Alliance Bancorp, Inc. of Pennsylvania PRESS RELEASE FOR IMMEDIATE RELEASE Contact: Peter J. Meier, CFO Phone: (610) 359-6903 Fax: (610) 359-6906 ALLIANCE BANCORP, INC. OF PENNSYLVANIA REPORTS THIRD QUARTER RESULTS AND REGULAR QUARTERLY CASH DIVIDEND. Broomall, Pennsylvania.October 22, 2008 – Alliance Bancorp, Inc. of Pennsylvania (the “Company”) (NASDAQ Global Market:ALLB) announced today results for the quarter ended September 30, 2008.The Company also announced that its Board of Directors declared a regular quarterly cash dividend on the common stock of the Company of $.06 per share, payable on November 21, 2008 to the shareholders of record at the close of business on November 7, 2008. The Company reported net income of $257,000 or $.04 per diluted share for the quarter ended September 30, 2008 as compared to $453,000 or $.06 per diluted share for the quarter ended September 30, 2007.Net interest income increased $206,000 or 7.8% to $2.8 million while other income decreased $285,000 for the quarter ended September 30, 2008, as compared to the same period in 2007.Other expenses increased $217,000 or 8.9% to $2.7 million and the provision for income taxes decreased $110,000 for the quarter ended September 30, 2008, as compared to the same period in 2007.The increase in net interest income was primarily due to a decrease in interest expense on customer deposits and the decrease in other income was primarily due to a $253,000 impairment charge on the Company’s investment in $2.7 million of mutual funds.Subsequently, in August 2008, these mutual funds were sold at fair value to Alliance Mutual Holding Company.The increase in other expenses primarily resulted from increases in salaries and employee benefits as well as advertising and marketing costs. For the nine months ended September 30, 2008, net income amounted to $383,000 or $.05 per diluted share as compared to $1.3 million or $.18 per diluted share for the nine months ended September 30, 2007.Net interest income increased $285,000 or 3.6% to $8.1 million while other income decreased $1.1 million.Other expenses increased $352,000 or 4.8% to $7.7 million and the provision for loan losses increased $180,000 while the provision for income taxes decreased $458,000 for the nine months ended September 30, 2008 as compared to the same period in 2007.The increase in net interest income was primarily due to a decrease in interest expense on customer deposits and the decrease in other income was primarily due to $882,000 of impairment charges and $157,000 from loss on sale of securities both of which were related to the Company’s investment in certain mutual funds.The increase in other expenses primarily resulted from increases in salaries and employee benefits, occupancy and equipment expenses and advertising and marketing costs. The Company’s total assets increased $6.6 million or 1.6% to $431.1 million at September 30, 2008 as compared to $424.5 million at December 31, 2007.Cash and cash equivalents increased $13.1 million or 31.1% to $55.2 million at September 30, 2008.Investment and mortgage-backed securities decreased $21.4 million or 20.6% to $82.1 million at September 30, 2008.Net loans receivable increased $13.4 million or 5.2% to $270.3 million at September 30, 2008.Customer deposits increased $4.7 million or 1.4% to $335.5 million at September 30, 2008 from $330.8 million at December 31, 2007. Total stockholders’ equity decreased $2.5 million or 4.9% to $49.0 million or 11.4% of total assets at September 30, 2008.The decrease in total stockholders’ equity was primarily due to $2.1 million of stock repurchases in accordance with the Company’s stock repurchase program. Nonperforming assets increased $2.1 million to $4.2 million or 1.0% of total assets at September 30, 2008 as compared to $2.1 million or 0.5% of total assets at December 31, 2007.Such increase was primarily due to the placement of five commercial real estate loan relationships on non-accrual status.These loans are secured by properties located in the Company’s primary lending area.The nonperforming assets at September 30, 2008 included $1.8 million in single-family residential real estate loans, $2.3 million in commercial real estate loans and $50,000 in consumer loans.The allowance for loan losses was $3.1 million or 74.3% of nonperforming loans at September 30, 2008 as compared to $2.8 million or 135.0% at December 31, 2007. Dennis D.
